UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /x/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-15540 FRONTIER FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Washington 91-1223535 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) verett Mall Way P.O. Box 2215 Everett, Washington 98213 (Address of Principal Executive Offices)(Zip Code) (425) 514-0700 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. (Check one): Large accelerated filer []Accelerated filer [X]Nonaccelerated filer []Smaller reporting company [] Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 30, 2009 Common Stock, no par value FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Consolidated Balance Sheets September 30, 2009 (Unaudited) and December 31, 2008 1 Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2009 and 2008 2 Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 and 2008 3 Notes to the Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 50 ITEM 4. Disclosure Controls and Procedures 50 PART II. OTHER INFORMATION 51 ITEM 1. Legal Proceedings 51 ITEM 1A. Risk Factors 51 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 ITEM 3. Defaults Upon Senior Securities 55 ITEM 4. Submission of Matters to a Vote of Security Holders 55 ITEM 5. Other Information 55 ITEM 6. Exhibits 56 Signatures 57 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except for number of shares) (Unaudited) September 30, 2009 December 31, 2008 ASSETS Cash and due from banks $ $ Federal funds sold Securities Available for sale, at fair value Held to maturity, at amortized cost Total securities Loans held for resale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Intangible assets Federal Home Loan Bank (FHLB) stock Bank owned life insurance Other real estate owned Other assets Total assets $ $ LIABILITIES Deposits Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Federal Home Loan Bank advances Junior subordinated debentures Other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized - - Common stock, no par value; 100,000,000 shares authorized; 47,131,853 and 47,095,103 shares issued and outstanding at September 30, 2009 and December 31, 2008 Retained earnings (accumulated deficit) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. -1- Table of Contents FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for number of shares and per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, INTEREST INCOME Interest and fees on loans $ Interest on federal funds sold Interest on investments Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest (loss) income after provision for loan losses ) ) ) NONINTEREST INCOME Provision for loss on securities - ) - ) Net gain (loss) on sale of securities - ) ) Gain on sale of secondary mortgage loans Net gain (loss) on other real estate owned ) 81 ) 93 Service charges on deposit accounts Other noninterest income Total noninterest income (loss) ) NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FDIC insurance Other noninterest expense Total noninterest expense LOSS BEFORE BENEFIT FOR INCOME TAXES ) BENEFIT FOR INCOME TAXES ) NET LOSS $ ) $ ) $ ) $ ) Weighted average number of shares outstanding for the period Basic losses per share $ ) $ ) $ ) $ ) Weighted average number of diluted shares outstanding for period Diluted losses per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. -2- Table of Contents FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation Amortization Intangible amortization Provision for loan losses Provision for loss on securities - (Gain) loss on sale of securities ) Gain on sale of other real estate owned ) ) Valuation adjustment on other real estate owned - Gain on sale of secondary mortgage loans ) ) Deferred taxes ) Share-based compensation Excess tax benefits associated with share-based compensation - ) Increase in surrender value of bank owned life insurance ) ) Changes in operating assets and liabilities Proceeds from sale of mortgage loans Origination of mortgage loans held for sale ) ) Income taxes receivable ) - Income taxes payable ) Interest receivable Interest payable ) Other operating activities ) Net cash provided by operating activities Cash flows from investing activities Net change in federal funds sold ) ) Purchase of securities available for sale ) ) Proceeds from sale of available for sale securities Principal repayments on mortgage-backed securities - Proceeds from maturities of available for sale securities Net cash flows from loan activities ) Purchases of premises and equipment ) ) Redemption of Federal Home Loan Bank stock - Proceeds from the sale of other real estate owned Capitalized improvement related to other real estate owned ) ) Net cash provided by (used in) investing activities $ $ ) The accompanying notes are an integral part of these financial statements. -3- Table of Contents FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (In thousands)
